        Case 3:20-cv-00917-HZ         Document 135               Filed 07/16/20   Page 1 of 2



JENNY M. MADKOUR, COUNTY ATTORNEY
FOR MULTNOMAH COUNTY, OREGON
B. Andrew Jones, OSB No. 091786
Senior Assistant County Attorney
Lindsay Byrne, OSB No. 113455
Assistant County Attorney
501 S.E. Hawthorne Blvd., Suite 500
Portland, Oregon 97214
Telephone: (503) 988-3138
Facsimile: (503) 988-3377
Email: andy.jones@multco.us
       lindsay.byrne@multco.us
   Of Attorneys for Defendant Multnomah County




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                        Portland Division

 DON’T SHOOT PORTLAND, NICHOLAS                              Civil No. 3:20-cv-00917-HZ
 ROBERTS, MICHELLE BELDEN,
 ALEXANDRA JOHNSON,
                                                             DEFENDANT MULTNOMAH
                      Plaintiff,                             COUNTY’S UNOPPOSED MOTION
                                                             FOR EXTENSION OF TIME TO FILE
       v.                                                    RESPONSIVE PLEADING

 CITY OF PORTLAND and MULTNOMAH
 COUNTY,

                      Defendants.


       Pursuant to Federal Rule of Civil Procedure 6(b), Defendant Multnomah County

respectfully moves this Court for an extension of time to file their responsive pleading in this

matter. In support of this motion, Defendant Multnomah County submits the Declaration of B.

Andrew Jones.
Page 1 – DEFENDANT MULTNOMAH COUNTY’S UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
                                       Multnomah County Attorney
                                    501 S.E. Hawthorne Blvd., Ste. 500
                                         Portland, Oregon 97214
                                              (503) 988-3138
           Case 3:20-cv-00917-HZ       Document 135               Filed 07/16/20   Page 2 of 2




       The Second Amended Complaint, naming Defendant Multnomah County, was filed on

June 24, 2020 and Defendant Multnomah County was served on June 29, 2020. Defendant City

of Portland filed a Waiver of Service on July 14, 2020 agreeing to file and serve a responsive

pleading under Rule 12 within sixty (60) days from July 11, 2020, the date the request for

Waiver of Service was sent. Defendant City of Portland’s responsive pleading is due September

9, 2020.

        Plaintiffs’ counsel and defense counsel for Defendant Multnomah County have

conferred and Plaintiffs’ agree to Defendant Multnomah County’s requested extension to file its

responsive pleading by September 9, 2020, contemporaneous with the deadline for Defendant

City of Portland. (Declaration of B. Andrew Jones, ¶¶ 2-4). Defendant Multnomah County

respectfully submits there is good cause to have both Defendants file their respective responsive

pleadings contemporaneously, and respectfully requests the Court order the County’s deadline to

file a responsive pleading to track that of Co-Defendant City of Portland.

       DATED this 16th day of July, 2020.

                                      Respectfully submitted,

                                      JENNY M. MADKOUR, COUNTY ATTORNEY
                                      FOR MULTNOMAH COUNTY, OREGON

                                      /s/ B. Andrew Jones
                                      __________________________________________
                                      B. Andrew Jones, OSB No. 091786
                                      Senior Assistant County Attorney
                                      Lindsay Byrne, OSB No. 113455
                                      Assistant County Attorney
                                          Of Attorneys for Defendant Multnomah County




Page 2 – DEFENDANT MULTNOMAH COUNTY’S UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
                                        Multnomah County Attorney
                                     501 S.E. Hawthorne Blvd., Ste. 500
                                          Portland, Oregon 97214
                                               (503) 988-3138
